UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2844



MICHAEL A. SCOTT,

                                              Plaintiff - Appellant,

          versus


LANDMARK COMMUNICATIONS, INCORPORATED,

                                               Defendant - Appellee,

          and


NORFOLK SOUTHERN CORPORATION; DAVID R. GOODE;
STEVEN C. TOBIAS; JON L. MANETTA; DONALD W.
MAYBERRY; WILLIAM E. HONEYCUTT; LEWIS D. HALE;
TIMOTHY A. HEILIG; C. DAVID VITTUR; DONALD D.
GRAAB; ARTIS L. LUTTRELL; JERRY R. GRAY; WAYNE
F. HENLEY; JEFF E. PAIR; JERRY W. CLEMMER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-522-2)


Submitted:   May 4, 1999                      Decided:   May 26, 1999


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael A. Scott, Appellant Pro Se. Randy Darrell Singer, Sr.,
Rebecca Lynn Deloria, WILLCOX & SAVAGE, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying his mo-

tions for entry of judgment and to amend his notice of appeal.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Scott v. Norfolk Southern Corp., No. CA-

97-522-2 (E.D. Va. Nov. 17, 1998).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED



     *
       Although the district court’s order is marked as “filed” on
November 16, 1998, the district court’s records show that it was
entered on the docket sheet on November 17, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket sheet
that we take as the effective date of the district court’s
decision.   Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2